1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    ROBERT C. WILLIAMS,                               )   Case No. 1:17-cv-00916-DAD-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION FOR
10            v.                                       )   ISSUANCE OF PRETRIAL SCHEDULING
                                                           ORDER
                                                       )
11   GERARDO ALCALA, et al.,
                                                       )   [ECF No. 81]
                      Defendants.                      )
12
                                                       )
13                                                     )

14            Plaintiff Robert C. Williams is appearing pro se and in forma pauperis in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16            On June 14, 2019, Plaintiff filed a motion for issuance of a pretrial scheduling order. Plaintiff

17   contends that discovery is closed and pretrial scheduling is appropriate. However, Plaintiff is advised

18   that on March 26, 2019, the Court extended the dispositive motion deadline to June 28, 2019.

19   Therefore, a further pretrial scheduling order is not warranted at this time, and Plaintiff’s motion is

20   DENIED.

21
22   IT IS SO ORDERED.

23   Dated:        June 17, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                           1
